Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the setting filter”.  There is insufficient antecedent basis for the limitation in this claim.
Claim 20 recites “acquire an object operating state which is an operating state of the gas turbine before control” and “control the valve opening degree of a cooling-air adjustment valve based on the valve opening degree calculated”.  These elements and exact steps are recited in base claim 19.  It is unclear whether there are multiple of the elements or they refer to the same named elements recited in claim 19.  It is also unclear if the steps are performed twice or if this is merely a typographical error and should not have been included in claim 20.  Clarification is required.
Claim 28 recites “the valve opening degree determination function”. It is unclear if this refers to the step “determining the valve opening degree […]” recited earlier in the claim or refers to a different step and lacks antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacic (US 2013/0152602).
Regarding claim 19, Bacic discloses a disk cavity temperature control device (56) for controlling a disk cavity temperature which is a temperature (an inherent feature of a space) of a disk cavity (Figure 2 shows the cooling airflow is sent to the disc, i.e. disc cavity, which will inherently control the temperature of the disk cavity) of a gas turbine (paragraph 1) by controlling a valve opening degree (paragraphs 39-41 describes the controller 56 controlling the opening of valve 34) of a cooling-air adjustment valve (34) for controlling supply of a cooling air (30) for cooling the disk cavity, the disk cavity temperature control device comprising: 
a non-transitory memory configured to store at least one program (paragraph 13 describes the controller comparing values to signals from a previous time step, i.e. a non-transitory memory with a program); and 
a hardware processor (paragraph 13 describes the controller executing the program, which requires a processor) configure to execute the at least one program and control the disk cavity temperature control device to: 
determine a target temperature of the disk cavity temperature, based on an object operating state which is an operating state of the gas turbine before control (paragraph 42 describes a desired temperature target based on engine power, i.e. operating state, before the control is enacted); 
determine the valve opening degree such that the disk cavity temperature after control is equal to or lower than the target temperature, based on the object operating state (paragraph 42 describes calculating the difference between the target temperature and the measured temperature and controlling the valves based on the difference, i.e. determining the valve opening degree); 
calculate a command opening degree to the cooling-air adjustment valve, based on a determined opening degree (paragraphs 42 and 43 describes determining the demand signal based on previous signals to issue the command opening degree to the valve); and 
control the valve opening degree of the cooling-air adjustment valve based on the command opening degree calculated (Figure 3A shows the controller 56 issues a valve position demand, i.e. controlling the valve opening degree).  
Regarding claim 25, Bacic discloses a disk cavity temperature control method implemented by a disk cavity temperature control device (56) for controlling a disk cavity temperature which is a temperature (an inherent feature of a space) of a disk cavity (Figure 2 shows the cooling airflow is sent to the disc, i.e. disc cavity, which will inherently control the temperature of the disk cavity) of a gas turbine (paragraph 1) by controlling a valve opening degree (paragraphs 39-41 describes the controller 56 controlling the opening of valve 34) of a cooling-air adjustment valve (34) for controlling supply of a cooling air (30) for cooling the disk cavity, the disk cavity temperature control device including a non-transitory memory configured to store at least one program (paragraph 13 describes the controller having comparing values to signals from a previous time step, i.e. a non-transitory memory with a program) and a hardware processor configured to execute the at least one program (paragraph 13 describes the controller executing the program, which requires a processor) configure to execute the at least one program and control the valve opening degree determination device to perform the disk cavity temperature control method comprising: 
determining a target temperature of the disk cavity temperature, based on an object operating state which is an operating state of the gas turbine before control (paragraph 42 describes a desired temperature target based on engine power, i.e. operating state, before the control is enacted); 
determining the valve opening degree such that the disk cavity temperature after control is equal to or lower than the target temperature, based on the object operating state (paragraph 42 describes calculating the difference between the target temperature and the measured temperature and controlling the valves based on the difference, i.e. determining the valve opening degree); 
calculating a command opening degree to the cooling-air adjustment valve, based on a determined opening degree (paragraphs 42 and 43 describes determining the demand signal based on previous signals to issue the command opening degree to the valve); and 
controlling the valve opening degree of the cooling-air adjustment valve based on the command opening degree calculated (Figure 3A shows the controller 56 issues a valve position demand, i.e. controlling the valve opening degree).  
Regarding claim 28, Bacic discloses a non-transitory computer-readable recording medium (paragraph 13 describes the controller having comparing values to signals from a previous time step, i.e. a non-transitory medium which records data and is readable for performing a program) storing a disk cavity temperature control program (paragraph 13) for controlling a disk cavity temperature (inherent feature of a space) which is a temperature of a disk cavity (Figure 3A shows cooling the disc, which also cools the disc cavity, which will inherently control the temperature of the disk cavity) of a gas turbine (paragraph 1) by controlling a valve opening degree (paragraphs 39-41 describes the controller 56 controlling the opening of valve 34) of a cooling- air adjustment valve (34) for controlling supply of a cooling air (30) for cooling the disk cavity, the disk cavity temperature control program when executed by a computer causes the computer to execute steps comprising: 
determining a target temperature of the disk cavity temperature, based on an object operating state which is an operating state of the gas turbine before control (paragraph 42 describes a desired temperature target based on engine power, i.e. operating state, before the control is enacted); 
determining the valve opening degree such that the disk cavity temperature after control is equal to or lower than the target temperature, based on the object operating state (paragraph 42 describes calculating the difference between the target temperature and the measured temperature and controlling the valves based on the difference, i.e. determining the valve opening degree); 
calculating a command opening degree to the cooling-air adjustment valve, based on a determined opening degree determined by the valve opening degree determination function (See 112 section above, this is assumed to refer to the determining step above, paragraphs 42 and 43 describes determining the demand signal based on previous signals to issue the command opening degree to the valve); and 
controlling the valve opening degree of the cooling-air adjustment valve based on the command opening degree calculated (Figure 3A shows the controller 56 issues a valve position demand, i.e. controlling the valve opening degree).  
Pertinent Prior Art
Iwasaki et al. (US 2018/0010520) teaches a system which modulates bleed air used for cooling the disk cavity based on the temperature of the disk cavity.
Allowable Subject Matter
Claims 1-8, 10-18, 22-24 and 26-27 are allowed.
Claims 9, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/30/2022, with respect to 101 and 112(a) rejections have been fully considered and are persuasive.  The 101 and 112(a) rejections have been withdrawn. However, upon further review, claims 19, 25 and 28 are rejected in view of the prior art as described above as well as claims 9, 20 and 28 are rejected under 112(b).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741